Citation Nr: 1020312	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability, to include a rating in excess of 10 percent 
earlier than March 14, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1954.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision.

In a September 2007 decision, the Board addressed the 
Veteran's claim of entitlement to a rating in excess of 10 
percent for a right knee disability.  The Veteran appealed 
the Boards decision, and it was subsequently vacated by a 
January 2009 order from the Court of Appeals for Veterans 
Claims (Court) and remanded to the Board for action 
consistent with a joint motion for remand.  In January 2010, 
the RO increased the Veteran's knee rating from 10 to 20 
percent, effective March 14, 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In July 2009, the Board remanded the Veteran's claim to 
obtain both a current VA examination and medical opinion of 
record.

Specifically, the examiner was asked to:

address the comment in the March 2007 VA 
examination report which indicated that 
the Veteran had pain on extension of his 
right knee at 45 degrees; and indicate 
whether this notation appears accurate in 
light of the other findings from that 
examination; and the Veteran's relevant 
history;  

fully describe any pain, weakness, excess 
fatigability, and incoordination present 
in the right knee; and, to the fullest 
extent possible, express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint; and 

address, to the fullest extent possible, 
the degree of limitation, if any, caused 
by periods of flare-ups of the right knee.

The Veteran underwent a VA examination in December 2009.  
However, the examiner concluded the examination report by 
stating that no opinion was requested, when in fact the 
examiner was specifically asked to comment on the March 2007 
VA examination report.

Additionally, while range of motion was measured, the 
examiner only indicated that pain was present and did not 
endeavor to determine the functional impairment, if any, that 
the pain caused on the Veteran's range of motion; and while 
the Veteran reported that he was 100 percent disabled during 
flare-ups of the knee, the examiner did not provide any 
explanation of this statement, or further investigate the 
Veteran's comment.  As such, the report is not considered 
fully responsive to the Board's requests.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from 
October 2009 to the present.

2.  Return the Veteran's claims file to 
the examiner who conducted the Veteran's 
December 2009 examination; or, if he is 
not available, to an appropriate 
examiner.  If the examiner determines 
that the following questions cannot be 
answered without an additional 
examination, one should be scheduled.

The examiner should specifically address 
the comment in the March 2007 VA 
examination report which indicated that 
the Veteran had pain on extension of his 
right knee at 45 degrees; and indicate 
whether this notation appears accurate in 
light of the other findings from that 
examination; and the Veteran's relevant 
history.

The examiner should fully describe any 
pain, weakness, excess fatigability, and 
incoordination present in the Veteran's 
right knee; and, to the fullest extent 
possible, express any functional loss due 
to this in terms of additional degrees of 
limited motion of the affected joint; and 

The examiner should address, to the 
fullest extent possible, the degree of 
limitation, if any, caused by periods of 
flare-ups of the right knee; and should 
evaluate the Veteran's contention at his 
December 2009 VA examination that he was 
100 percent disabled during flare-ups of 
his right knee.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



